Title: To George Washington from Richard Thomas, 13 August 1785
From: Thomas, Richard
To: Washington, George



Hond Sir
Charleston So. Carolina 13th Augst 1785

Having received the enclosed Letter this day from England, have taken the first opportunity of transmitting it to your Excellency.
As the affair has lain dormant so long, it may be some time before it can be properly adjusted; but it appears by this as well as other letters I have received, that this Edmund Richards (of the County of Cornwall) is the right Heir to the Estate of Richd

Richards Esqr. who died in Virginia eighteen years ago. A Copy of the Will I find has been sent by Lawyer Hains to Lawyer Britton of Cullumpton in Devonshire, but he has been dead many years, & the copy cannot be found, so the matter must be left entirely to your Excellency’s directions.
I shall esteem it an unbounded favor to have a copy of the Will, together with other particulars for the information of Mr Richards, who has appointed me to act the same as he could do, was he present.
The situation of my Affairs in this City will not permit me to wait immediately on your Excellency in Person, but if the least matter will remain unsettled thro’ my non attendance, Your Goodness will be pleased to inform me, & I will repair to Virginia with all speed.
I hope your Excellency will be kind enough to interest yourself in this important affair, & whatever directions may be necessary for Mr Richards, by transmitting them to me at Doctor Neufville’s No. 108 Broad Street will be conveyed to him with all possible dispatch. I have the Honor to be with profound respect Hond Sir Your Excellency’s Obedt Humble Servt

Richd Thomas

